Fourth Court of Appeals
                                San Antonio, Texas
                                     January 14, 2015

                                   No. 04-14-00720-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF N.D.,

                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2014-MH-3263
                     Honorable Polly Jackson Spencer, Judge Presiding


                                     ORDER

        The Appellant’s Motion for Extension of Time to file brief is hereby GRANTED. Time
is extended to January 19, 2015 with no further extensions.


                                                ___________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court